Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the communication filed on 11/25/2019. 
Claims 1-20 have been examined and are pending herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) / (a) (2) as being anticipated by Bruner (US 2014/0046661).

Regarding claims 1, 19 and 20:
Bruner discloses:
receiving, at a receiving device, a media stream comprising audio-visual content for presenting on a presentation device; deriving, by the receiving device, a text stream from and corresponding to the media stream ([0003, 0021, 0175] Closed Captioning feeds accompanying video and audio broadcasts, textual elements as inputs to yield sequences of sign language identifiers, Fig. 1A); 
inputting, at the receiving device, the text stream to a sign language interpretation (SLI) processor for creating a sign language presentation that corresponds to the audio- visual content ([0021, 0036-0039, Fig. 2] textual elements as inputs to yield sequences of sign language identifiers); 
creating, by the SLI processor, the sign language presentation that corresponds to the audio-visual content ([0146-0147, Fig. 2] the translated platform translates initial information and is caused to be presented to the user); 
combining, at the receiving device, the audio-visual content with the sign language presentation (Figs. 3a-d] the translated information is caused to be presented to the user; [0040] video output); 
and transmitting, by the receiving device, the combined audio-visual content and sign language presentation for delivery to the presentation device, wherein the combined audio-visual content and sign language presentation is configured so that the audio-visual content is presented in a first screen area of the presentation device and the sign language presentation is presented simultaneously in a second screen area of the presentation device ([Figs. 3a-d] output of sign language (SL) video clips to the screen of a display device as a picture-in-picture style window).  

Regarding claim 2:
Bruner discloses:
the receiving device is a set-top-box and the media stream is received from a broadcast provider ([0026, 0035, 0174, Figs. 1a-b).  

Regarding claim 3:
Bruner discloses:
determining that the received media stream comprises closed-captioned data intended to be played along synchronously with the presenting audio-visual content ([0021-0023]).  

Regarding claim 4:
Bruner discloses:
determining that the received media stream does not comprise closed-captioned data intended to be played along synchronously with the presenting audio-visual content; 146447562.120Docket No. 120299-8022.US00responsive to determining that the received media stream does not comprise closed-captioned data, extracting an audio stream from the media stream; and responsive to extracting the audio stream, inputting the audio stream into a speech-to-text processor to derive the text stream ([0037, 0044, 0146]).  Processing is based on “initially received information”. If not received, audio content can be converted to textual content through recognition software.  

Regarding claim 5:
Bruner discloses:
the combined audio-visual (AV) content and sign language interpretation (SLI) presentation is further configured to play simultaneously with one or more additional combined AV content and SLI presentations, such that each of the AV content is presented in a separate, respective screen area of the presentation device and each of the SLI presentations is presented in a separate, respective screen area of the presentation device, and such that each combined AV content and SLI presentation has a respective visual indicator that forms the combination, thereby resulting in a multiview mode of AV content and corresponding SLI presentations ([Figs. 3a-d]).  

Regarding claim 6:
Bruner discloses:
responsive to deriving the text stream, determining a language of the text stream; and responsive to determining the language of the text stream, determining, among two or more SLI processors, an appropriate SLI processor that is configured to create the sign language presentation that corresponds to the determined language; wherein inputting the text stream, by the receiving device, further comprises inputting the text stream to the appropriate SLI processor ([0021-0022, Figs. 1a-b]).  

Regarding claim 7:
Bruner discloses:
the SLI processor was previously downloaded onto a hard drive of the receiving device and wherein updates to the SLI processor are downloaded onto the hard drive on an ongoing basis ([0074, 0130, Fig. 5] update to the translation platform, [0035] translation platform may be on users smartphone or STB).  

Regarding claim 8:
Bruner discloses:
the sign language presentation is configured to be displayed in a picture-in-picture (PIP) window ([Figs. 3a-d, 0041]).  

Regarding claim 9:
Bruner discloses:
the SLI processor is communicably connected to a SLI database that stores a plurality of sign language videos, each video representing a unit of language and wherein creating the sign language presentation further comprises using a subset of sign language videos from the SLI database. ([0022-0023, 0054]). 

Regarding claim 10:
Bruner discloses:
using the subset of sign language videos further comprises sequencing each of the videos to be synchronous with a corresponding unit of language in the audio-visual content ([0062-0065]).  

Regarding claim 11:
Bruner discloses:
creating the sign language presentation further comprises: determining that the SLI database lacks a particular video to correspond to a particular unit of language of the input text stream; and reporting the lack of the particular video to a server for subsequent SLI processor and/or database updates ([0023, 0038, 0039, 0042, 0043]).  

Regarding claim 12:
Bruner discloses:
the SLI database comprises videos corresponding to more than one type of standard sign language ([Figs. 3c-d] letters, words, etc.).  

Regarding claim 13:
Bruner discloses:
creating the sign language presentation further comprises: determining that a particular unit of language of the text stream is matched to two or more SLI videos; responsive to determining that the particular unit of language is matched to two or more SLI videos, analyzing the text stream for a context of the content; and by using the content context, disambiguating the particular unit of language and further matching the particular unit of language with an appropriate SLI video ([0038-0039, Fig. 2]).  

Regarding claim 14:
Bruner discloses:
creating the sign language presentation further comprises applying a smoothing process to minimize an abrupt transition from a first SLI 146447562.122Docket No. 120299-8022.US00 video to a subsequent second SLI in a sequence of SLI videos of the sign language presentation ([0062] Stringing together sequences of video clips can pose problems of continuity. [0063] This can be particularly troublesome for SL video clips, as jerky movements at the interstices between clips can lead to viewing difficulty, mistranslation, and/or the like. The translation platform may be configured to reduce and/or eliminate such problematic discontinuity issues).  


Regarding claim 15:
Bruner discloses:
responsive to receiving the media stream, buffering the media stream in a local storage and wherein deriving the text stream from and corresponding to the media stream further comprises using the media stream stored in the buffer ([0153, 0167]  caching the translation).  

Regarding claim 16:
Bruner discloses:
the sign language presentation is further configured to provide a user-interface indicator that is configured to allow a user to interactively indicate that a specific video of a unit of language is incorrect and further configured to transmit a signal to a server when the user-interface indicator is activated ([0029, Fig. 7] the system may further process input information to try and correct errors, such as misspellings and the like.  

Regarding claim 17:
Bruner discloses:
the received media stream comprises only audio and wherein the audio is received from a microphone that is communicably connected to the receiving device ([0175] live translation, i.e. lecture or presentation).  

Regarding claim 18:
Bruner discloses:
the sign language presentation is further configured to display lag notifications indicating that the sign language presentation is a specific amount of time behind the playing of the audio-video content ([0056-0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   JP 2011175598 “DEVICE AND PROGRAM FOR GENERATING SIGN LANGUAGE ANIMATION” to Kaneko..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421